       Case 19-33395 Document 606 Filed in TXSB on 10/15/19 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                              ENTERED
                                                                                            10/15/2019
IN RE:                             §
LEGACY RESERVES INC., et al        §                   CASE NO: 19-33395
                                   §
PINNACLE GAS TREATING LLC          §                   CASE NO: 19-33394
                                   §
LEGACY RESERVES GP, LLC            §                   CASE NO: 19-33396
                                   §
LEGACY RESERVES LP                 §                   CASE NO: 19-33397
                                   §
LEGACY RESERVES FINANCE            §                   CASE NO: 19-33398
CORPORATION                        §
                                   §
LEGACY RESERVES SERVICES LLC;      §                   CASE NO: 19-33400
fka LEGACY RESERVES SERVICES, INC. §
                                   §
LEGACY RESERVES OPERATING LP       §                   CASE NO: 19-33401
                                   §
LEGACY RESERVES ENERGY             §                   CASE NO: 19-33402
SERVICES LLC                       §
                                   §
LEGACY RESERVES OPERATING GP       §                   CASE NO: 19-33403
LLC                                §
                                   §
DEW GATHERING LLC                  §                   CASE NO: 19-33405
                                   §
LEGACY RESERVES MARKETING LLC §                        CASE NO: 19-33406
                                   §                   Jointly Administered Order
       Debtor(s)                   §
                                   §                   CHAPTER 11

                   ORDER ON EMERGENCY MOTION FILED BY
              THE OFFICIAL COMMITTEE OF UNSECURED CREDIORS
                               (ECF NO. 592)

        The Official Committee of Unsecured Creditors seek emergency relief with respect to
alleged solicitation irregularities. The Debtors have filed a response that, among other things,
denies that any irregularities have occurred.

       The Court sees no emergency. The Debtors have the burden of proof at confirmation to
demonstrate their compliance with the applicable provisions of Title 11. 11 U.S.C. § 1129(a)(2).
The Debtors must also demonstrate that the plan was not proposed “by any means forbidden by
law.” 11 U.S.C. § 1129(a)(3).



1/2
        Case 19-33395 Document 606 Filed in TXSB on 10/15/19 Page 2 of 2



        The Court sees no reason to order the Debtors to comply with a prior Order. Such relief
is unnecessary and duplicative. The Court also sees no reason to deem certain votes or classes as
rejecting votes or classes. If the Debtors cannot sustain their burden under § 1129(a)(2) or
§ 1129(a)(3), voting is irrelevant.

         The Court will treat the motion as a confirmation objection and consider the motion at
confirmation. See Armstrong v. Capshaw, Goss & Bowers, 404 F.3d 933 (5th Cir. 2005) (noting
district courts must determine the true nature of a pleading by its substance, rather than its labels)
(citing Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc) (“[W]e have oft
stated that 'the relief sought, that to be granted, or within the power of the Court to grant, should
be determined by substance, not a label'”) (quoting Bros. Inc. v. W.E. Grace Mfg. Co., 320 F.2d
594, 606 (5th Cir. 1963)).

       SIGNED October 15, 2019.


                                                   ___________________________________
                                                              Marvin Isgur
                                                   UNITED STATES BANKRUPTCY JUDGE




2/2
